                 Case 20-10910-CSS               Doc 524        Filed 01/27/21        Page 1 of 2



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )   Chapter 11
                                                            )
TZEW HOLDCO LLC, et al., 1                                  )   Case No. 20-10910 (CSS)
                                                            )
                                    Debtors.                )   (Jointly Administered)
                                                            )
                                                            )   Docket Ref. No. 510

                                                                Hearing Date: February 3, 2021 at 11:00 a.m. (ET)

    DEBTORS’ PRELIMINARY RESPONSE TO MOTION OF PROTECTIVE LIFE INSURANCE
     COMPANY FOR AUTHORIZATION TO EXERCISE RECOUPMENT RIGHTS OR, IN THE
              ALTERNATIVE, FOR RELIEF FROM THE AUTOMATIC STAY


                   In light of the pending Debtors’ Motion to Convert Cases from Chapter 11 to Chapter 7

of the Bankruptcy Code [Docket No. 491] (the “Conversion Motion”), the above captioned debtors (the

“Debtors”) suggest that consideration of the Motion of Protective Life Insurance Company for

Authorization to Exercise Recoupment Rights or, in the Alternative, for Relief from the Automatic Stay to

Exercise Setoff Rights [Docket No. 510] (the “Stay Relief Motion”) should be adjourned until the

Conversion Motion is heard and a Chapter 7 trustee is appointed.

                   The Debtors reserve all rights on behalf of the estates to further respond to the Stay Relief

Motion as appropriate.




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: PP Group, LLC (5579); PP Property Holdings, LLC (1013); PP Parks Beverage Company, LLC
     (2339); PP Parks Holdings, LLC (7913); PP Parks Management, LLC (2937); TZEW Holdco LLC (0252);
     TZEW Intermediate Corp. (1058). The location of the Debtors’ service address in these chapter 11 cases is: c/o
     Paladin Management, 633 W. 5th Street, 28th Floor, Los Angeles, CA 90071.


DOCS_DE:232700.1
             Case 20-10910-CSS   Doc 524   Filed 01/27/21     Page 2 of 2



Dated: January 27, 2021               PACHULSKI STANG ZIEHL & JONES LLP

                                      /s/ Timothy P. Cairns
                                      Laura Davis Jones (DE Bar No. 2436)
                                      David M. Bertenthal (CA Bar No. 167624)
                                      Timothy P. Cairns (Bar No. 4228)
                                      919 North Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, Delaware 19899 (Courier 19801)
                                      Telephone: (302) 652-4100
                                      Facsimile: (302) 652-4400
                                      Email: ljones@pszjlaw.com
                                              dbertenthal@pszjlaw.com
                                              tcairns@pszjlaw.com

                                      Counsel to the Debtors and Debtors in Possession




                                       2
